Title: From John Adams to Thomas McKean, 26 April 1824
From: Adams, John
To: McKean, Thomas



Dear Sir.
Quincy April 26—1824

I have received your kind letter of theApril 1st. And am very sorry it will not be in my power to give you more detailed information That your Father was a steadfast Patriot, of the Revolution, from its beginning to its end, is most certain—In the Congress at New York in 1765, he we though young, he was one of the most active and spirited members. In the Congress of 74—and in all the subsequent years, he was the same. He was carried away with the Universal enthusiasm of the world in favor of the French Revolution, which in him was very natural, and very consistent, because he did not know the French Nation and their total ignorance of the nature of a free Constitution of Government. His conduct as governor of Pennsylvania, is better known to you & all your fellow Citizens, than to me—
I believe it was conscientiously upright, and well intentioned—His Conduct as Chief Justice of State, for so many Years, I have never heard denied & to have been upright and judicious, though his constant opposition to the Federal Government—though never violent, occasioned party reflections upon him; as party spirit casts upon every Man of both parties. His Character ought always to maintain a conspicuous place in the history of his Country for the last fifty or Sixty years—I am grieved to hear the melancholy fate of his grand son Yrujo—I hope his Daughter and her husband—are well and prosperous—Wishing you the best / success in your undertaking—your friend
John Adams
P S Your Father & Caesar Rodney—were among the Partrick Henerys, the Christopher Gadneys the Thomas Jeffersons, the Roger Shermans the Samual Adam’s among the last studs the fermnts pillars of the Revolution

